Citation Nr: 0013785	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-51 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating for post-traumatic stress disorder 
(PTSD) in excess of 50 percent for the period from August 15, 
1994 to August 13, 1998, and in excess of 70 percent from 
August 14, 1998.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 





INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  This matter comes on appeal from rating decisions by 
the St. Louis VA Regional Office. 

Service connection for PTSD was granted in a rating action in 
June 1992; a 30 percent evaluation was assigned effective 
June 1990.  On August 15, 1994, a reopened claim for a higher 
evaluation was received from the veteran. In a July 1997 
rating decision, the rating for PTSD was increased to 50 
percent effective August 15, 1994. The assigned evaluation 
again was increased to 70 percent, effective August 15, 1998, 
in an October 1998 rating action.  The RO granted a total 
rating based on individual unemployability in March 1999, 
effective February 9, 1999.  The Board observes that service 
connection also is in effect for the residuals of a right 
ankle fracture, rated as 20 percent disabling.


FINDINGS OF FACT

1.  From August 15, 1994 to December 11, 1996, PTSD was 
productive of no more than considerable social and industrial 
impairment.

2. From December 12, 1996 to August 13, 1998, PTSD was 
productive of severe social and industrial impairment.

3. As of August 14, 1998, the veteran was unemployable due to 
PTSD.



CONCLUSION OF LAW

1.  An evaluation of 100 percent for PTSD effective August 
14, 1998 is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Code 9411 (1997).

2.  An evaluation of 70 percent for PTSD effective December 
12, 1996, is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411 (1997).

3.  An evaluation greater than 50 percent for PTSD from 
August 15, 1994 to December 11, 1996, is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Code 9411 (1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1996).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 4.1, 4.10 (1996).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. 
§ 4.125. The new rating criteria are sufficiently different 
from those in effect prior to November 7, 1996.  Nonetheless, 
in Karnas v. Derwinski, 1 Vet.App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals held that where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  In the present case, the Board 
finds that the previous regulations are more favorable to the 
veteran.

Under the previous regulations, a 50 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is considerable 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  A 100 percent rating is warranted for 
PTSD when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet.App. 95 (1994).  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name warrants a 100 evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective relationships 
warrants a 70 evaluation.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  38 C.F.R. 
§ Part 4, Code 9411, effective November 7, 1996.

August 15, 1994 - August 13, 1998

Outpatient records and the report of a VA psychiatric 
examination in February 1995 disclose that he was employed as 
an instructor. He was receiving regular mental health therapy 
and taking medication for PTSD. The February 1995 examination 
report indicates that was experiencing nightmares and 
flashbacks and other symptoms characteristic of PTSD. The 
Global Assessment of Functioning Score was 55. The Global 
Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)). A 55 rating indicates moderate to severe 
difficulty in social, occupational, or school functioning.  
Id. (emphasis added).  Such a score is completely consistent 
with the 50 percent evaluation assigned under the old rating 
criteria, as no more than considerable social and industrial 
impairment is shown.  See VAOPGCPREC 9-93, 59 Fed. Reg. 4752 
(1994).

The veteran testified at a personal hearing at the RO on 
December 12, 1996. He explained that his evaluations as a 
college instructor had declined due to his inability to get 
along with others. He had lost a supervisory position because 
of temper outbursts. He had experienced flashbacks and 
intrusive thoughts of Vietnam during classes he was teaching. 
Subsequent VA outpatient records dated in 1997 reveal that 
the veteran's PTSD symptoms had become increasingly severe. 
In October 1997, he was said to be severely anxious and 
apprehensive about going to work and was re-experiencing war 
trauma daily. Given the above evidence, the Board finds that 
a 70 percent evaluation under the criteria in effect prior to 
November 7, 1996, is in order as of December 12, 1996, the 
date of the veteran's personal hearing. The benefit of the 
doubt is resolved in the veteran's favor to this extent. 
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.7, 4.132, Code 9411.


Effective August 14, 1998

Missouri Southern State College verified in October 1998 that 
the veteran had been on paid sick leave since August 14, 
1998. VA outpatient records further demonstrate that the 
veteran's inability to continue working was a direct result 
of chronic symptoms of the service-connected PTSD.  
Accordingly, the Board finds that a 100 percent evaluation 
under the old rating criteria is warranted as of August 14, 
1998. The benefit of the doubt again is resolved in the 
veteran' favor. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.7, 
4.132, Code 9411.


ORDER

Entitlement to an evaluation of 100 percent effective August 
14, 1998 is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation of 70 percent effective December 
12, 1996, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation greater than 50 percent from 
August 15, 1994 to December 11, 1996, is denied.






		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

